UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7097



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


HECTOR VARGAS, a/k/a Rudolpho
Pineda-Rodriquez, a/k/a Jesus Calderon,
a/k/a Jesus, a/k/a Hector Calderon-Vargas,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-01-96; CA-03-181-7-BR)


Submitted:   October 7, 2004            Decided:   October 15, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hector Vargas, Appellant Pro Se. J. Frank Bradsher, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Hector Vargas, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).    An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000).    A certificate of appealability will not

issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”      28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard

by demonstrating that reasonable jurists would find both that his

constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252

F.3d 676, 683 (4th Cir. 2001).    We have independently reviewed

the record and conclude that Vargas has not made the requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the

decisional process.



                                                            DISMISSED


                                 - 2 -